Citation Nr: 0526863	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  00-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $2,305.00.

(The veteran's claim of entitlement to special monthly 
compensation (SMC) based on the loss of use of his left foot 
is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee) in Winston-
Salem, North Carolina, that denied the veteran's request for 
a waiver of an overpayment of VA compensation benefits in the 
amount of $2,305.00.  The veteran perfected a timely appeal 
of this determination to the Board.

In his January 2001 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing conducted before a 
member of the Board (now known as a Veterans Law Judge) at 
the local VA office.  The RO acknowledged the veteran's 
request and in a September 2002 letter notified him that it 
was scheduled to take place in October 2002.  As the 
veteran's representative noted in May 2005 written argument, 
however, in a signed September 2002 statement, the veteran 
specifically withdrew his request to testify at a Board 
hearing.

When this matter was previously before the Board in January 
2004, it was remanded to the Committee for further 
development and adjudication.  Because the Committee has 
confirmed and continued its determination, this matter has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran has been in receipt of VA disability benefits 
since November 1993; these benefits have included additional 
monies for dependents since that time.  

2.  In July 1990, the Committee granted the veteran's request 
for waiver of recovery of an overpayment caused by his 
failure to report his divorce from his first spouse.  

3.  In May 2000, the RO discovered, through a discrepancy in 
the veteran's report of his spouse's social security number, 
that there may have been a change in the status of the 
veteran's dependents.

4.  The veteran did not notify VA of his April 1997 divorce 
until May 2000; as a consequence, he received compensation 
benefits during this period that included additional benefits 
for a spouse to whom he was no longer married.

5.  The veteran failed to accurately report his marital 
status and received VA compensation benefits in excess of 
those to which he was entitled due to his failure to timely 
notify VA in the change in the status of his dependents; his 
actions resulted in the creation of an overpayment in the 
amount of $2,305.00.  

6.  The veteran is free from fraud, misrepresentation or bad 
faith in the creation of the $2,305.00 overpayment.

7.  The veteran is at fault in the creation of the debt 
because of his failure to report changes in status of his 
dependents in a timely manner.

8.  Recovery of the overpayment would not result in undue 
financial hardship because it would not deprive the veteran 
of the basic necessities of life.

9.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment created would result in 
unjust enrichment of the veteran because he accepted benefits 
to which he was not entitled.


CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits, 
in the calculated amount of $2,305.00, would not be against 
the principles of equity and good conscience, and, therefore, 
recovery of the overpayment is not waived.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  This liberalizing law 
is applicable to most claims that are currently pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Court has held, however, that VA's duties to 
notify and assist contained in the VCAA are not applicable to 
cases involving the waiver of recovery of overpayment claims 
because the notice and duty to assist requirements are found 
in Chapter 53 rather than Chapter 51 of Title 38 of the 
United States Code.  See Barger v. Principi, 16 Vet. App. 
132, 138 (2002).

Background

The veteran was discharged from active duty in November 1983, 
and on his November 1983 claim for VA disability benefits, he 
identified BLS as his spouse; he reported that they had been 
married since March [redacted], 1980.  

In a January 1984 rating decision, the RO granted service 
connection for vascular impairment, as a residual of left leg 
and foot injury, which was equivalent to complete paralysis 
of the common peroneal nerve (left lower extremity 
disability), and assigned an initial 40 percent rating, 
effective November 16, 1983.  In that same rating action, the 
RO established service connection for left radicular 
orchiectomy and assigned an initial 10 percent rating, also 
effective November 16, 1983.  In addition to the veteran's 
combined 50 percent evaluation, effective November 16, 1983, 
the RO determined that the veteran was entitled to special 
monthly compensation (SMC) on account of the anatomical loss 
of a creative organ, effective November 16, 1983.

In a January 1984 letter, the RO advised the veteran that, 
effective February 1, 1984, he would begin receiving a month 
disability compensation check in the amount of $414.00, and 
that that sum included $62.00 of SMC for the loss of use of a 
creative organ.  In a February 1984 letter, the RO requested 
that he furnish a copy of a marriage certificate; later that 
month, the veteran submitted a copy of that document to the 
RO.

In an April 1984 letter, the RO notified the veteran that his 
disability compensation benefits had been increased to 
$451.00, effective February 1, 1984, and to $464.00, 
effective April 1, 1984.  The RO advised him that the award 
included additional benefits for his spouse, and that he was 
required to notify VA immediately if there were any change in 
the number or status of his dependents.  The letter indicated 
that a failure to promptly notify VA of a dependency change 
would result in the creation of an overpayment in his 
account.  

In June 1987, the veteran filed a VA Form 20-5655, 
"Financial Status Report" (FSR), on which he again 
identified B as his spouse.

In a May 1989 rating decision, the RO granted entitlement to 
a two-month temporary total rating for convalescent purposes.  
In a letter, dated later that same month, the RO noted that 
his award included additional benefits for his spouse, and 
reiterated that he was required to notify VA immediately if 
there were any change in the number or status of his 
dependents.

In May 1990, the veteran filed a VA Form 21-686c, 
"Declaration of Marital Status."  On the form, the veteran 
reported that he and B had divorced on December [redacted], 1988, and 
indicated that he had no children.  

In a May 1990 letter, the RO advised the veteran that his 
disability compensation award had been amended in light of 
his divorce, and stated that the adjustment had resulted in 
an overpayment of benefits.

In response, the veteran filed a signed, June 1990 statement 
in which he challenged the creation of the overpayment.  The 
veteran stated,

I have not been notified why I was 
overpaid but I guess it was probably from 
a divorce by me in December 1988.  Is it 
that I was supposed to report my divorce 
to the VA because I draw more 
compensation for being married?  Well if 
I am right so far then here is my 
dispute.  On my enclosed copy of [my] DD 
Form 214 I am listed as RETIRED under 
line 23 and 28.  I have checked around 
with other retirees and have found that 
Army retirement is based on base pay at 
the highest rank achieved.  "Base" in 
the military does not include dependents.  
Therefore, I believed that my 
compensation through the VA had nothing 
to do with the number of dependents I 
had.  I didn't report my divorce because 
I did not know that it would affect my 
retirement.  I feel I should not have to 
repay that amount because it was not done 
intentionally or done with my knowledge.

In June 1990, the veteran requested a waiver of the 
overpayment, and in July 1990, he filed another VA Form 20-
5655, on which he indicated that he had no spouse.  The 
veteran reiterated many of the contentions set forth in his 
June 1990 statement, and questioned whether it was 
appropriate for VA to pay married persons more than single 
ones because the former individuals had the benefit of two 
incomes, but single people had to pay all their bills from 
one income.

In a July 1990 decision, the Committee granted the veteran's 
waiver application.  The Committee noted that the overpayment 
was created by the veteran's failure to report his divorce, 
but found that there was no evidence of bad faith on his 
part, and determined that collection of the debt would defeat 
the purpose of the benefit.

In December 1992, the veteran filed another VA Form 21-686c, 
on which he noted his divorce to B, but reported his marriage 
to L earlier that month.  The veteran also submitted a copy 
of a certificate confirming his marriage to L.

In November 1993, the veteran filed another VA Form 21-686c, 
which again reflects that he was married to L; he also 
reported that on July [redacted], 1993, his daughter KLS
 was born, and he submitted a copy of her birth certificate.  
In a November 1993 letter, the RO advised the veteran that 
his disability compensation award had been increased because 
of the additional benefits he would be receiving for his 
spouse and child.  In that letter, however, the RO again 
advised the veteran that he was under an obligation to notify 
VA immediately if there was any change in the number or 
status of his dependents.  The letter stated that a failure 
to promptly notify VA of a dependency change would result in 
the creation of an overpayment in his account.  

In October 1998, the veteran filed a claim for an increased 
rating for his service-connected left lower extremity 
disability.  In a November 1999 rating decision, although the 
RO denied his increased rating claim, it granted service 
connection for hammertoes of the left foot and assigned an 
initial noncompensable evaluation, effective October 8, 1998, 
with entitlement to a temporary total rating for 
convalescence purposes, from September 2 to October 31, 1999.

In April 2000, the veteran filed a Notice of Disagreement 
(NOD) in which he challenged, among other things, the initial 
noncompensable rating assigned for his hammertoe deformity 
and the RO's denial of his claim of entitlement to SMC for 
the loss of use of his left foot.

In an April 2000 rating decision, however, the RO established 
service connection for osteoarthritis of his left foot and 
for scars of the left lower extremity, and assigned separate 
10 percent ratings for these conditions, effective March 28, 
2000, and October 8, 1998, respectively.  As a result, the 
veteran's combined disability rating was increased to 50 
percent, effective November 1, 1999, and to 60 percent, 
effective March 28, 2000.

In a May 2000 letter, the RO notified the veteran that it had 
discovered a discrepancy in the social security numbers 
listed for his spouse; the RO requested that he provide it 
with a copy of the social security number for his spouse, and 
as well as copies of any applicable forms, including a VA 
Form 21-686c, as well as marriage and divorce decrees.  

In response, later that same month, the veteran filed a VA 
Form 21-686c, advising the RO that he and L had divorced in 
April 1997, and that he had married K on September [redacted], 1998.  
On that form, in addition to listing his daughter K as his 
child, he also identified as children KN and TB, K's two 
daughters.  The veteran also submitted a copy of the decree 
granting his divorce from L, dated in April 1997, as well as 
a certificate reflecting his September 1998 marriage to K, 
and copies of K and T's birth certificates; he claimed these 
stepchildren as his dependents.

In a June 2000 letter, the RO notified the veteran that his 
disability compensation was increased due to the additional 
benefits he would be receiving for his spouse and children.  
The RO advised him, however, that he owed money to VA because 
an overpayment of $2,305.00 had been created because of his 
failure to timely report his divorce from Lindsay.

In August 2000, the veteran filed a VA Form 20-5655, 
"Financial Status Report," in which he listed monthly 
income of $2,815.00 for himself and $806.00 for his spouse, 
with combined monthly expenses of $2,661.00, resulting in a 
net monthly income of $960.00.  Further, the veteran 
indicated that he could afford to pay $100.00 per month to 
repay his debt.  On that form, the veteran stated he had 
worked for the United States Postal Service (USPS) since 1987 
and that his spouse had worked at Midland Optical since 1999.  
The veteran also reported having $800.00 in the bank; $15.00 
in "cash on hand"; a house valued at $84,000.00, of which 
he owed $83,000.00; and a 1988 Chevrolet truck and a 1999 
Ford Contour (he estimated that the Contour was valued at 
14,000.00 and reported that he owed $8,000.00).  In addition, 
he indicated that he was current on all debt payments.

In an August 2000 statement, the veteran requested a waiver 
of the overpayment.  In doing so, he stated, 

I am guilty of not notifying VA of my 
divorce on December 1st of 1997.  I did 
not intend to defraud the VA at any time.  
My divorce was very painful and very 
costly to me.  I had to pay alimony plus 
$590.00 in child support, which I still 
pay.  I remarried on September [redacted], 1998.  
It was shortly after remarrying that I 
realized I had not notified VA to see if 
I got additional compensation for my 2 
stepchildren.  

At this point, I made a bad decision 
which added to the debt.  Instead of 
notifying VA then I decided to wait a 
couple of years so that any money I owed 
would even out with the extra 
compensation I would receive for the 2 
stepchildren.  When I finally notified VA 
in April of 2000 I was under the 
impression that part or all of the debt 
would be satisfied.  I was very wrong and 
failed to follow VA policy.  

I feel that the time I waited on the 
extra compensation for the 2 stepchildren 
will show that I had no intent to defraud 
VA.  Any waiver in part or whole will be 
greatly appreciated.

In an October 2000 decision, the Committee denied the 
veteran's request for a waiver of the $2,305.00 overpayment.  
The Committee noted that the overpayment was created on April 
16, 1997, when the veteran's marriage to Lindsay terminated, 
and that he continued to receive additional compensation that 
he was no longer entitled to receive.  The Committee observed 
that in June 2000 the RO took steps to adjust the veteran's 
award, effective May 1, 1997, and that this created an 
overpayment from May 1, 1997, to May 31, 2000.

The Committee acknowledged the veteran's arguments set forth 
in his August 2000 statement, but pointed out that in 1990, 
he was previously charged with an overpayment when he failed 
to report a divorce from a prior spouse, and that a request 
for a waiver of that overpayment was granted.  The Committee 
also noted that his FSR showed a monthly income of $3,621.00 
and monthly expenses of $2,661.00, leaving a net monthly 
income of $960.00.  In denying his waiver request, the 
Committee determined that there was no fraud, 
misrepresentation or bad faith in the creation of the debt 
that would preclude a waiver of recovery.  The Committee, 
however, found that the veteran was at fault in the creation 
of the debt and that failure to make restitution would result 
in an unfair gain to the debtor, resulting in his unjust 
enrichment.  The Committee further held that it would not be 
against equity and good conscience to deny the waiver 
request, and that based on the evidence, it would not cause 
the veteran undue financial hardship.

Later that same month, the veteran filed an NOD in which he 
reiterated many of the arguments set forth in his August 2000 
statement.

In the January 2001 Statement of the Case (SOC), the 
Committee pointed out that on numerous occasions the veteran 
was notified that he was receiving additional benefits for 
his dependents and that he was under an obligation to notify 
VA of any changes in the status of his dependents.  The 
Committee also noted that the veteran was advised that a 
failure to notify VA would result in an overpayment, and that 
he acknowledged that he neglected to advise VA of his divorce 
from Lindsay and his three new dependents.  The Committee 
determined that his statements reflect that the veteran was 
aware of the consequences of failing to notify VA of these 
changes, and that despite previously being charged with an 
overpayment, he continued to receive payments for a dependent 
who no longer existed.  As such, his actions constituted bad 
faith and it would be against equity and good conscience to 
grant his request.

In his January 2001 Substantive Appeal, the veteran 
reiterated that he surrendered money for two dependents while 
waiting to report the divorce of from his second spouse while 
he waited to report his remarriage to [redacted].  The veteran 
asserted that a fair compromise would be to charge him for an 
overpayment for the time he was between marriages, i.e., 17 
months, at the rate of one dependent, or that the request for 
an overpayment be granted in its entirety.

On a May 2001 VA Form 21-0538, "Status of Dependents 
Questionnaire," the veteran listed [redacted] as his spouse 
and his daughter and two stepchildren as other dependents.

In January 2004, the Board remanded this matter for further 
development and adjudication.  In doing so, the Board noted 
that in its October 2000 determination, the Committee had 
determined that there was no fraud, misrepresentation or bad 
faith on the part of the veteran in the creation of the 
indebtedness that would preclude a waiver of recovery of the 
overpayment, and that it had instead denied the veteran's 
request based on the application of the principles of equity 
and good conscience.

The Board pointed out, however, that in the January 2001 SOC, 
the veteran was notified that there was "bad faith" on his 
part in the creation of the indebtedness, which under the law 
would preclude entitlement to a waiver of recovery of the 
overpayment.  The Board concluded that due process required 
that before the Board was able to consider the veteran's 
waiver request, he had to be notified of the reasons and 
bases of the Committee's denial of his waiver request, 
together with the pertinent laws and regulations.  

In remanding the matter, the Board instructed the agency of 
original jurisdiction to contact the veteran and request that 
he submit a current Financial Status Report.

In a separate decision issued that same day, the Board 
granted the veteran's appeal of his claim seeking an initial 
compensable rating for his hammertoe deformity of the left 
foot involving the second, third, fourth and fifth toes, and 
determined that a 10 percent evaluation was warranted, 
effective October 8, 1998.  In a February 2004 rating action, 
the RO implemented the Board's decision, which resulted in an 
increase in his combined 60 percent disability evaluation, 
from 50 to 60 percent, effective November 1, 1999.

In compliance with the Board's instructions, in an April 2004 
letter to the veteran the RO informed him that he needed to 
complete and return the enclosed FSR form.  

Later that same month, the veteran filed the completed VA 
Form 20-5655 at the RO.  The FSR form reflects that the 
veteran had been employed by the USPS since February 1987, 
and that his spouse [redacted] had been employed by Doctors 
Vision since September 2002.  In addition, he listed monthly 
income of $3,372.00 for himself and $1,051.00 for his spouse, 
with combined monthly expenses of $2,960.00, resulting in a 
net monthly income of 1,463.00.  The veteran left blank box 
24B, "Amount you can pay on a monthly basis toward your 
debt."  Further, the veteran reported having $1,400.00 in 
the bank; $45.00 in "cash on hand"; a 1999 Ford F-150 truck 
and a 2003 Ford Taurus; and a house worth $75,000.00, on 
which he owed $71,000.00.  The veteran also indicated that he 
was current on all debt payments.

In an undated statement, which was filed at the RO in June 
2004, the veteran reported that a few months earlier he had 
received an "extra 2,000 plus dollars" from VA.  He stated 
that he was unsure why he had received the money and 
indicated that he had put it in his savings account, with the 
expectation that VA would want to recoup it.

In a July 2004 decision that was issued as part of the July 
2004 Statement of the Case (SSOC), the Committee confirmed 
and continued its denial of the veteran's waiver application.  
In responding to the Board's due process concern as noted in 
the January 2004 remand, the Committee concluded there was no 
bad faith on the part of the veteran and that his waiver 
request was denied based on the principles of equity and good 
conscience.

In an undated statement filed at the RO in July 2004, the 
veteran reported that following the Board's January 2004 
decision finding that his hammertoe deformity warranted an 
initial 10 percent rating, he received $2,600.00 in 
compensation.

In an August 2004 statement, the veteran reiterated many of 
the same arguments set forth in his August 2000 statement.  
He also added that he now recognized the importance of 
following the "strict and precise" regulations governing 
the reporting of dependents and requested that his waiver 
application be granted.

In a May 2005 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
(low back disability) and assigned an initial 20 percent 
rating, effective February 23, 2004, which meant that, 
effective that date, his combined disability rating increased 
to 70 percent.

In July 2005 written argument, the veteran's representative 
noted the Board's January 2004 remand instructions and 
acknowledged that the agency of original jurisdiction had 
complied with those directives.

Analysis

In support of his application for a waiver of recovery of the 
overpayment, while acknowledging that he did not report 
obtaining a divorce from L, his second spouse, in April 1997, 
until May 2000, he argues that the waiver should be granted 
because:  (1) he was married for two of the three intervening 
years to another spouse, and thus was entitled to the 
benefit; and (2) since he refrained from claiming two 
additional dependents because he was aware he had failed to 
promptly notify VA, and thus he essentially already had 
relinquished additional dependency benefits to which he would 
otherwise have been entitled, he had essentially already 
reimbursed VA for any overpayment.

As a preliminary matter, the Board notes that the veteran 
does not challenge the validity of the debt; therefore, the 
issue on appeal is limited to entitlement to waiver.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

Recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver 
and recovery of the indebtedness from the recipient would be 
against equity and good conscience.  38 U.S.C.A. § 5302(a); 
38 C.F.R. §§ 1.963(a), 1.965(a).  In this case, the 
Committee, in its July 2004 decision, clarified that it found 
that neither fraud, misrepresentation nor bad faith had not 
been shown; consequently, the remaining issue is whether it 
would be against equity and good conscience to require 
repayment of the debt.  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  The phrase equity and good conscience 
means arriving at a fair decision between the obligor and the 
Government.  In making this determination, particular facts 
and circumstances in a case must be weighed carefully.  
Different factors will enter into such decision, such as the 
relative fault of the debtor, whether there would be undue 
financial hardship to recover the overpayment, whether there 
was any unjust enrichment, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, and whether the debtor relinquished a valuable 
right or changed his or her position by reason of having 
relied upon an erroneous benefit.  38 C.F.R. § 1.965 (2004).  
All listed elements of equity and good conscience must be 
considered in a waiver decision.  See Ridings v. Brown, 6 
Vet. App. 544 (1994).

In evaluating the degrees of fault, the Board finds that 
there is no evidence of VA fault in the creation of the debt, 
and indeed, the veteran does not contend otherwise.  As such, 
there is no balancing of fault required because there is 
nothing in the record to indicate any fault on the part of VA 
in creation of the debt.  

The veteran, on the other hand, acknowledges he neglected to 
notify VA of his April 1997 divorce from L until confronted 
by the RO May 2000, when it noticed a discrepancy in the 
social security number provided for his spouse.  In fact, in 
his August 2000 statement, he reported that in not promptly 
advising VA of his divorce from L, he was "very wrong and 
failed to follow VA policy."  Moreover, given that under 
similar circumstances the Committee granted a waiver of his 
prior debt, which similarly stemmed from his failure to 
report a divorce, and in light of VA's numerous 
communications to him in which it advised him of his 
obligation to report a change in the status of his 
dependents, e.g., April 1984, May 1989, and November 1993 
letters, the veteran was on notice of the need to do so.  

The Board finds that because of the clear notice instructions 
in the above letters, as well as the Committee's July 1990 
decision, the evidence shows the veteran knew or should have 
known that he had to immediately report to VA the changes in 
the status of his dependents, but that he failed to do so.  
Moreover, in his statements, the veteran explicitly 
acknowledges that he had actual knowledge of his obligation 
to do so but nonetheless did not report these changes.  As 
such, the Board finds that the veteran, and not VA, was 
solely at fault in the creation of the debt.  Indeed, if not 
confronted by VA in May 2000, there is no indication that the 
veteran would not have continued to receive dependency 
benefits on behalf of L.  

With respect to whether recovery of the overpayment would 
result in undue financial hardship, the Board observes that 
the regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor or his family of the basic necessities.  According to 
the August 2000 FSR, the veteran's total monthly family 
income exceeded his monthly expenses by $960.00.  Moreover, 
he indicated that he could afford to pay $100.00 per month to 
repay his debt.  Further, he noted that he and his spouse had 
stable employment, with $800.00 in the bank, a home, and two 
motor vehicles.  In addition, he reported that he was current 
on all debt payments.

Further, the most recent FSR, dated in April 2004, reflects 
that he continued to be employed by the USPS and that his 
spouse also maintained stable employment.  Significantly, he 
acknowledged having a net month income, after expenses, of 
$1,463.00.  In addition, he not only reported having 
$1,400.00 in the bank, but two late-model vehicles, a 1999 
Ford F-150 truck and a 2003 Ford Taurus, as well as a home 
worth $75,000.00, on which he owed $71,000.00.  The veteran 
also indicated that he was current on all debt payments.

In addition, since filing this waiver application, the Board 
has granted his entitlement to a compensable evaluation for 
his hammertoe deformity, and in May 2005, the RO granted 
service connection for his low back disability.  As a result, 
the veteran's combined disability evaluation has increased 
from 50 percent, effective October 8, 1998, and 60 percent, 
effective March 28, 2000, to 60 percent, effective October 8, 
1998, and to 70 percent, effective February 23, 2004.  
Indeed, in an undated statement filed at the RO in July 2004, 
the veteran reported that following the Board's January 2004 
decision finding that his hammertoe deformity warranted an 
initial 10 percent rating, he received $2,600.00 in 
retroactive compensation, which the Board points out exceeds 
the amount of the $2,305.00 overpayment.  As such, the 
veteran is in a better position to repay the overpayment than 
he was when he applied for a waiver of recovery of the debt.

Simply stated, in light of the foregoing, the Board finds 
that the evidence affirmatively shows that recovery of the 
overpayment would not result in undue financial hardship on 
the veteran and deprive him of the basic necessities of life.  
To reiterate, in his August 2000 compromise offer is for him 
to reimburse VA $100.00 per month, and since that time, the 
veteran's compensation benefits have increased.  Conversely, 
the Board concludes that the Government's failure to insist 
on a repayment of this debt would result in the veteran's 
unjust enrichment.

Further, because the veteran continues to receive a 
dependency allowance for his spouse and three children, there 
is no indication that recovery of the overpayment would 
defeat the purpose of benefits otherwise authorized.  
Moreover, there is likewise no evidence that the veteran 
relinquished a valuable right or changed his position by 
reason of having relied upon an erroneous benefit.  Instead, 
by his own statements, he has acknowledged that he knew he 
was legally obligated to report the changes in the status of 
his dependents, but that he intentionally failed to do so, 
and when he did, it was because he was confronted by VA.

In conclusion, after carefully considering the evidence of 
record, the Board finds that preponderance of the evidence is 
against the veteran's claim that recovery of the overpayment 
would be against the principles of equity and good 
conscience.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits, in the calculated amount of $2,305.00, 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


